UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                               )
RICKIE WILLIAMS,               )
                               )
         Plaintiff,            )
                               )
         v.                    )                       No. 16-cv-0932 (KBJ)
                               )
VERIZON WASHINGTON, D.C. INC., )
                               )
         Defendant.            )
                               )

                MEMORANDUM OPINION AND ORDER REGARDING
                   DEFENDANT’S MOTION FOR SANCTIONS

       Defendant Verizon Washington, D.C., Inc. (“Verizon”) asserts that, during the

discovery phase of the instant litigation, Plaintiff Rickie Williams and his counsel

Arinderjit Dhali produced evidence that “should have placed Plaintiff’s counsel on

notice that certain critical allegations in the Complaint are false” and “that the claims

made in the Complaint are neither grounded in fact nor warranted under the law.”

(Def.’s Mot. for Sanctions Pursuant to Fed. R. Civ. P. 11 (“Def.’s Mot.”), ECF No. 14,

at 1, 2.) 1 Verizon filed the motion for sanctions that is before this Court at present ;

pursuant to Federal Rule of Civil Procedure 11, Verizon requests dismissal of

Williams’s lawsuit with prejudice and an award of attorneys’ fees. (See id. at 1.) The

crux of Verizon’s argument is that these sanctions are warranted because Dhali “failed

to conduct [a] reasonable inquiry into the facts” (Mem. in Supp. of Def.’s Mot. (“Def.’s

Mem.”), ECF No. 15, at 3), and also refused to withdraw Williams’s claims or amend

the complaint to reflect evidence that was brought to light during the discovery process


1
 Page-number citations to documents the parties have filed refer to the page numbers that the Court’s
electronic filing system automatically assigns.
(see id. at 13 (“This case should never have been filed, but it certainly should have been

withdrawn voluntarily months ago.”)).

       At a motion hearing held on February 28, 2017, this Court partially resolved

Verizon’s sanction motion. Specifically, the Court orally denied the motion insofar as

Verizon sought outright dismissal of the complaint, but the Court took the motion under

advisement insofar as it requested attorneys’ fees. (See Feb. 28, 2017 Hr’g Tr. (“Hr’g

Tr.”).) In support of the latter request, and at the Court’s direction, Verizon

subsequently filed a petition for attorneys’ fees, which itemizes the fees that Verizon

incurred in connection with its motion for sanctions. (See Def.’s Pet. for Attorneys’

Fees (“Def.’s Pet.”), ECF No. 23, at 1.) As explained fully below, because Verizon has

offered no evidence to suggest that Dhali conducted an inadequate pre-filing inquiry

into the legal or factual basis for Plaintiff’s claims, and because Rule 11 does not

authorize the sanctioning of counsel for his post-filing refusal to amend or withdraw

filings that are subsequently discredited (however ill-advised and inappropriate that

refusal may be), this Court cannot conclude that Dhali’s conduct violates the terms of

Rule 11. Consequently, Verizon’s motion for sanctions and petition for attorneys’ fees

must be DENIED.

I.     BACKGROUND

       All that is required to explain the Court’s conclusion in this case is a brief

recitation of the factual allegations in Williams’s original complaint (which was filed

on April 13, 2016), and a description of the evidence that the parties subsequently

uncovered during the discovery process.




                                             2
        A.    The Facts Alleged In Williams’s Original Complaint

        Rickie Williams began his employment as a Systems Technician at Verizon in

1979, and first applied for leave pursuant to the Family Medical Leave Act (“FMLA”)

in 2012. (See Compl., ECF No. 1-1, ¶¶ 57.) Williams’s complaint alleges that

Verizon violated the FMLA when it terminated him while he was on FMLA leave. ( See

id. at 3.)

        The events leading up to Williams’s termination occurred in or around the

weekend of Friday, March 7, 2014. According to Williams’s original complaint, he

first experienced sinus and migraine problems on Thursday, March 6, 2014 ( see id. ¶

12), and later that same day, received a call from his sister informing him that his aunt

had passed away in New Orleans (see id. ¶ 13). Williams told his sister that he was

unsure whether he would be able to attend the funeral in light of his health issues. (See

id. ¶ 14.) The next day (Friday, March 7, 2014), Williams continued to feel unwell, and

at about 6:00 or 6:30 a.m., Williams called the Verizon FMLA telephone line to inform

Verizon that he would not be coming into work that day. (See id. ¶ 15.) At the time he

made this call, Williams intended to remain at home. (See id. ¶ 17.) But approximately

two to three hours later (i.e., around 8:00 or 9:00 a.m.), Williams changed his mind and

decided to travel to New Orleans to care for his grieving family, reserving an airline

ticket to New Orleans at that point. (See id. ¶¶ 1819.) The very next day, Saturday,

March 8, 2014, Williams (who was then in New Orleans) again called the Verizon

FMLA line and informed Verizon that he was not feeling well and would not be able to

work on that date either. (See id. ¶ 21.)




                                            3
      Upon William’s return to work the next week, Verizon conducted an

investigation into Williams’s two absences, and accused Williams of feigning his

medical illnesses and misrepresenting his health status. (See id. ¶¶ 2830.) Based on

the results of this investigation, on May 9, 2014, Verizon terminated Williams. (See id.

¶ 33.) In his original two-count complaint, Williams contends that Verizon interfered

with his FMLA rights (Count I) by denying his requests for FMLA leave on Friday,

March 7, 2014, and Saturday, March 8, 2014, and further, that Verizon retaliated

against him for seeking to exercise his FMLA rights (Count II) by accusing him of

feigning his illness and subsequently terminating him. (See id. ¶¶ 3446.)

      B.     Facts That Came To Light During Discovery

      During the course of discovery, Williams disclosed additional evidence that,

according to Verizon, directly contravenes the allegations in Williams’s original

complaint. First, Verizon emphasizes that “[t]he entire thrust of the Complaint is that

Williams made a last minute decision on the morning of [Friday] March 7, 2014 to

attend his aunt’s funeral in New Orleans after calling out sick for an FM LA-covered

migraine[.]” (Def.’s Mem. at 3 (emphasis omitted).) However, Williams later produced

to Verizon copies of his debit card records, which revealed that Williams had purchased

a non-refundable airline ticket to New Orleans on March 5, 2014—two days before he

called out sick. (See id. at 4.) In addition, Williams’s non-refundable flight was

scheduled to leave Washington, D.C. at 6:45 a.m. on March 7th and to return to

Baltimore at 2:38 p.m. on March 10th. (See id.) According to Verizon, this evidence

“demonstrates that as of March 5, 2014—a day before he claims to have come down

with a migraine—[Williams] had no intention of working on March 7, 8 and 10, 2014.”



                                            4
(Id. at 5.)

       Second, Verizon notes that Williams’s own FMLA paperwork clearly indicates

that Verizon in fact approved Williams’s request for FMLA leave on March 7 and 8,

2014, and thereafter allowed Williams to return to work without incident on March 11,

2014. (See id. at 5, 7.) According to Verizon, a prima facie FMLA-interference claim

requires proof that an employer did not provide FMLA entitlements to its employees,

and as a result, Verizon says that the evidence indicating that the company in fact

approved Williams’s March 7th and 8th leave requests completely undermines

Williams’s interference theory. (See id. at 67.)

       Shortly after this new evidence came to light, Verizon’s counsel contacted

Plaintiff’s counsel to request that Williams withdraw or amend his complaint. (See

Def.’s Reply to Pl.’s Opp’n to Def.’s Mot. (“Def.’s Reply”), ECF No. 19, at 2.) In

response to Verizon’s request, Dhali purportedly replied, “No, I’m good” (Def.’s Mot.

at 13 n.8), and thereafter allegedly called Verizon’s sanction motion “nonsense” and

warned Verizon that it “severely underestimate[s]” him and that he would “stake [his]

reputation on this case.” (Def.’s Reply at 23 (internal quotation marks omitted)

(second alteration in original).) Dhali also allegedly took other retaliatory actions,

including taking additional depositions that, in Verizon’s view, have not advanced

Plaintiff’s case, and inventing entirely new facts and legal theories to support the post-

filing developments. (See id. at 2.)

       C.     Procedural History

       On January 3, 2017, Verizon filed the instant motion for sanctions, seeking

dismissal of Williams’s complaint and an award of attorneys’ fees. (See Def.’s Mot. at



                                             5
1.) This motion became ripe on February 7, 2017 (see Def.’s Mot.; Pl.’s Opp’n to

Def.’s R. 11 Mot. for Sanctions (“Pl.’s Mot”), ECF No. 18; Def.’s Reply), and this

Court held a hearing on the motion on February 28, 2017.

       During the hearing, the Court orally denied Verizon’s motion for sanctions

insofar as it requested summary dismissal of the complaint. (See Hr’g Tr.) But the

Court ordered Williams to file an amended complaint that reflected the altered factual

and/or legal allegations raised during the motion hearing. (See id.) The Court also set

a briefing schedule for Verizon’s then-anticipated dispositive motion, and indicated that

it would entertain any challenges to the sufficiency of Williams’s amended complaint in

the context of such a motion. 2

       At the close of the February motion hearing, the Court noted that it would take

Verizon’s alternative request for attorneys’ fees under advisement, and it instructed

Verizon to provide the Court with information regarding the fees it had incurred in

connection with its motion for sanctions. (See id.) On March 17, 2017, Verizon filed a

petition for fees itemizing its costs and reiterating its contention that Rule 11 sanctions

should be imposed. (See Def.’s Pet; Detail of Legal Fees, ECF No. 23-1, at 58.)

Defendant’s petition/motion is contested, and is ripe for this Court’s review. (See

Def.’s Pet.; Pl.’s Opp’n to Def.’s Mot. for Fees (“Pl’s Opp’n to Def.’s Pet.”), ECF No.

26; Def.’s Reply to Pl.’s Opp’n to Def.’s Pet. for Attorneys’ Fees (“Def’s Reply to

Def.’s Pet.”), ECF No. 29.)


2
  In accordance with this Court’s directives, Williams has now filed an amended complaint (see Am.
Compl., ECF No. 24), and Verizon has filed a Motion to Dismiss and/or Motion for Summary Judgment
(see Def.’s Mot. to Dismiss and/or Mot. for Summ. J., ECF No. 28), which is currently ripe for this
Court’s review (see Pl.’s Opp’n to Verizon’s Mot. to Dismiss and/ or Mot. for Summ. J., ECF No. 30;
Def.’s Reply in Supp. of its Mot. to Dismiss and/or Mot. for Summ. J., ECF No. 32). The instant
Memorandum Opinion and Order addresses only Verizon’s request for sanctions and attorneys’ fees.


                                                 6
II.    DISCUSSION

       Federal Rule of Civil Procedure 11 mandates that whoever submits pleadings,

written motions, and other papers to the district court—regardless of whether the

individual is an attorney or an unrepresented party—must undertake to sign those

documents. See Fed. R. Civ. P. 11(a). This signature constitutes a certification by the

signer that, “to the best of the person’s knowledge” based upon “an inquiry reasonable

under the circumstances,” the document being filed merits the attention of the court.

Id. 11(b) (emphasis added). Notably, per Rule 11, the signatory specifically avers to

the following about the filing:

       (1) [that] it is not being presented for any improper purpose, such as to
           harass, cause unnecessary delay, or needlessly increase the cost of
           litigation;

       (2) [that] the claims, defenses, and other legal contentions are warranted
           by existing law or by a nonfrivolous argument for extending,
           modifying, or reversing existing law or for establishing new law;

       (3) [that] the factual contentions have evidentiary support or, if
          specifically so identified, will likely have evidentiary support after a
          reasonable opportunity for further investigation or discovery; and

       (4) [that] the denials of factual contentions are warranted on the evidence
           or, if specifically so identified, are reasonably based on belief or a lack
           of information.

Id. 11(b)(1)(4). Thus, Rule 11 plainly “requires that an attorney conduct a reasonable

inquiry into the factual and legal basis for a claim before filing.” Miller v. Bittner, 985

F.2d 935, 939 (8th Cir. 1993) (citation omitted). Whether an attorney’s inquiry is

reasonable “may depend on such factors as how much time for investigation was

available to the signer; whether he had to rely on a client for informa tion as to the facts

underlying the pleading, motion or other paper; [or] whether the pleading, motion, or


                                              7
other paper was based on a plausible view of the law[.]” Fed. R. Civ. P. 11 Advisory

Committee’s Notes to 1983 Amendment; see also Carswell v. Air line Pilots Ass’n,

Int’l, 248 F.R.D. 325, 328 (D.D.C. 2008) (explaining that Rule 11, which “is aimed at

curbing abuses of the judicial system,” imposes an objective standard of reasonableness

on counsel and represented parties who sign papers or plead ings (internal quotation

marks and citations omitted)).

       Notably, “Rule 11’s emphasis on the need to perform a ‘reasonable inquiry’

before ‘sign[ing]’ a ‘pleading, motion, or other paper’ [also] suggests that the rule

authorizes sanctioning an attorney only for unreasonably filing such a submission, not

for failing to withdraw or to amend the submission when postfiling contingencies reveal

it to be unfounded.” Hilton Hotels Corp. v. Banov, 899 F.2d 40, 44 (D.C. Cir. 1990)

(emphasis and alterations in original) (quoting Fed. R. Civ. P. 11). In other words, Rule

11 sanctions attach only on the basis of an inadequate pre-filing investigation, and for

this reason, at least five circuits “have held that Rule 11 does not impose a general

obligation to discontinue a suit once the factual or legal allegations in the complaint

have been discredited.” Id. (emphasis in original); see also id. at 44 n.6 (collecting

cases). Of course, “[a]s a practical matter[,] Rule 11 requires lawyers to [continue to]

evaluate their case in light of new developments because they are forever filing papers,

all of which must be adequately investigated and supported.” Samuels v. Wilder, 906

F.2d 272, 275 (7th Cir. 1990). But in order for the court to exercise its sanction powers

appropriately, the party seeking sanctions must “specifically . . . articulate which

submissions are defective and why[,]” Hilton, 899 F.2d at 45 (emphasis in original), and

must also demonstrate that the identified deficiencies in the particular filings were or




                                             8
could have been known to the signer at the time that the document was signed and filed,

see Thomas v. Capital Sec. Servs., Inc., 836 F.2d 866, 87475 (5th Cir. 1988) (en banc).

       In the instant case, Verizon seeks Rule 11 sanctions based on the purported lack

of evidentiary support for Williams’s original complaint, which, Verizon contends,

should have been evident to Dhali both prior to and shortly after the filing of the

complaint. (See Def.’s Mem. at 1 (arguing that this case “was baseless when filed and

the lack of evidentiary support, if not obvious when filed, should be patently obvious

now”).) As to the pre-filing period, it is true that an attorney may be sanctioned under

Rule 11 when he knew or “should have known that his client’s cause was without merit

when the action commenced,” Hilton, 899 F.2d at 45 (emphasis in original); however,

Verizon has neither effectively argued nor attempted to demonstrate that Dhali knew or

should have known that Williams’s claims lacked merit when he first filed the

complaint on April 13, 2016.

       Specifically, Verizon makes only the conclusory contention that Dhali failed “to

conduct [a] reasonable inquiry into the facts” (Def.’s Mem. at 3); yet, the bare

allegation that “[t]his case should never have been filed” (id. at 13) is insufficient.

Verizon has not identified any particular factual allegation in the complaint that could

be considered patently baseless, nor has it offered support for the as sertion that the

steps Dhali took to investigate his client’s factual allegations prior to the filing of the

complaint were unreasonable or inadequate. To the contrary, during the hearing,

defense counsel eschewed making any argument pertaining to the scope or nature of the

pre-filing investigation (see, e.g., Hr’g Tr. (“Your Honor, I have no idea what

Plaintiff’s counsel does in his intake with his clients” (statement of defense counsel)) ),




                                              9
whereas Dhali’s opposition makes representations that directly address his pre-filing

inquiries (see Pl.’s Opp’n at 5 (describing Plaintiff’s counsel’s investigatory activities

prior to commencing this action)), and nothing about his representations indicates

unreasonable pre-filing conduct. Verizon cannot persuasively contend that Rule 11

sanctions are warranted based on Dhali’s failure to investigate without at least

undertaking to identify particular deficiencies in Dhali’s pre-filing inquiry into the legal

or factual basis for Williams’s complaint.

       To the extent that Verizon’s sanction argument relies on the discovery of new

facts regarding material allegations in the complaint, its unwavering focus on the

evidence that Plaintiff produced during the course of the discovery process is

misplaced, at least as far as Rule 11 is concerned. (See Def.’s Mot. at 2 (contending

that the new evidence “demonstrate[s] that the claims made in the Complaint are neither

grounded in fact nor warranted under the law”); see also Def.’s Mem. at 5 (arguing that

Dhali “had the ability—through reasonable due diligence—to discover the truth simply

by reviewing the documents that Williams provided to him as early as August 2016”);

Def.’s Reply at 1 (“Even assuming that counsel believed that the facts set forth in the

Complaint were true when [Dhali] filed it, he should have known at the time he

produced the FMLA and credit records to Defendant that two critical facts alleged in

the Complaint were patently false[.]”).) As explained, Verizon has offered nothing to

assist in the evaluation of Dhali’s pre-filing efforts to investigate the truth, and the

reality of Rule 11 is that a sanction is appropriate only when the lack of factual support

is (or could have been) apparent prior to the filing of the deficient submission. See

Hilton, 899 F.2d at 44; Samuels, 906 F.2d at 27475. Yet, by Verizon’s own




                                             10
admission, Williams provided Dhali with the documents that purportedly rendered the

complaint inaccurate approximately four months after Dhali had filed the April 2016

complaint (see Def.’s Mem. at 5 (noting that Williams provided the documents to Dhali

“as early as August 2016”)), and Rule 11 does not mandate that prior filings must be

amended or withdrawn. See Hilton, 899 F.2d at 44 (explaining that Rule 11 “authorizes

sanctioning an attorney only for unreasonably filing such a submission, not for failing

to withdraw or to amend the submission when postfiling contingencies reveal it to be

unfounded.” (emphasis in original) (internal quotation marks and citation omitted)).

Furthermore, Verizon has not sought the sanctions for an attorney’s post-filing conduct

that alternative authorities allow, see, e.g., 28 U.S.C. § 1927 (authorizing courts to hold

an attorney liable for the opposing party’s “costs, expenses, and attorneys’ fees” if that

attorney “multiplies the proceedings in any case unreasonably and vexatiously”);

Chambers v. NASCO, Inc., 501 U.S. 32, 45 (1991) (explaining that “in narrowly defined

circumstances[,] federal courts have inherent power to assess attorney’s fees against

counsel” (internal quotation marks and citation omitted)), nor has it demonstrated that

Dhali acted with the subjective bad faith required to justify such sanctions, see Hilton,

899 F.2d at 45 n.9 (explaining that, unlike Rule 11, section 1927 applies only when an

attorney acts with subjective bad faith).

       To be clear: while this Court finds that Rule 11 does not authorize the requested

sanctions under the circumstances presented here, it does not condone Dhali’s alleged

conduct. Verizon asserts that, when confronted with the facts, Dhali obstinately refused

to conform his complaint to his own shifting factual allegations and legal theories, and

also employed a less-than-professional tone when communicating with opposing




                                            11
counsel. (See, e.g., Ex. 2 to Def.’s Reply, ECF No. 19-2.) This Court expects that all

attorneys who appear before it will treat fellow attorneys with respect, and that, as

officers of the Court, each will promptly apprise the Court of subsequent developments

that render prior material representations inaccurate or misleading. See D.C. Rules of

Professional Conduct 3.3(a)(1) (providing that a lawyer shall not knowingly “fail to

correct a false statement of material fact or law previously made to t he tribunal by the

lawyer”); LCvR 83.8(e) (providing that attorneys admitted to the Bar of this Court shall

swear to conduct themselves according to “the recognized standards of ethics of our

profession”). Dhali’s reported failure to comport with these well-established standards

of our profession is lamentable, and may well be unethical; the instant opinion holds

only that the conduct is not sanctionable under Rule 11 for the reasons explained above.

III.   ORDER

       Because Verizon has not demonstrated that the original complaint was patently

baseless when filed or that Dhali acted unreasonably with respect to the inquiries that

preceded its filing, Rule 11 sanctions are not authorized. Accordingly, it is hereby

       ORDERED that Defendant’s sanctions-related motions—i.e., its Motion for

Sanctions (ECF No. 14) and its Petition for Attorneys’ Fees (ECF No. 23)—are

DENIED.



Date: August 31, 2017                            Ketanji Brown Jackson
                                                 KETANJI BROWN JACKSON
                                                 United States District Judge




                                            12